 Case: 4:18-cv-00389-HEA Doc. #: 67 Filed: 09/27/19 Page: 1 of 2 PageID #: 496



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

RODNEY BROWN,                                        )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )    Case No. 4:18-cv-389
                                                     )
DONALD J. TRUMP, et al.,                             )
                                                     )
       Defendants.                                   )



                    CONSENT MOTION FOR A PROTECTIVE ORDER

       Defendants City of St. Louis, Matthew Boettigheimer, Joseph Steiger, Steven Korte, and

Phil Harden through counsel, hereby move this Court to enter a protective order protecting

documents, other tangible items, and/or testimony relating to confidential and/or proprietary

information produced in connection with this matter. In support of its motion, the Defendants

state as follows:

1.     Pursuant to Federal Rule of Civil Procedure 26(a)(1)(A)(ii), Defendants identified certain

       documents which they may use to support their claims and defenses. These documents

       may include police reports with arrestee information, security-sensitive policies, and

       medical records.

2.     Defendants anticipate that additional sensitive and confidential material will be identified

       and produced in this case

3.     Understanding the reasons for the confidential treatment of certain materials, the

       Defendants believe that a protective order will continue to facilitate discovery in this

       matter while protecting confidential materials from being made public. A copy of the

       stipulated proposed protective order is attached as Exhibit A.
 Case: 4:18-cv-00389-HEA Doc. #: 67 Filed: 09/27/19 Page: 2 of 2 PageID #: 497



4.     The protective order will not hinder discovery. Rather it will facilitate the parties’ ability

       to proceed with their respective discovery obligations.

5.     Counsel for the Plaintiff has been contacted, reviewed the proposed stipulated order

       attached as Exhibit A, and consents to the entry of the protective order.



                                              Respectfully Submitted,

                                              JULIAN BUSH,
                                              CITY COUNSELOR

                                              /s/ Brandon Laird
                                              Brandon Laird
                                              Mo. Bar No. 65564
                                              Assistant City Counselor
                                              Room 314, City Hall
                                              1200 Market St.
                                              St. Louis, MO 63103
                                              (314) 622-4652
                                              lairdb@stlouis-mo.gov
                                                      Attorney for Defendants


                                CERTIFICATE OF SERVICE

       I hereby certify that on September 27, 2019 the foregoing was filed electronically with

the Clerk of Court to be served by operation of the Court’s electronic filing system to all

attorneys of record.


                                              /s/ Brandon Laird
                                              Brandon Laird
                                              Assistant City Counselor
